Citation Nr: 1639018	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-22 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for traumatic brain injury (TBI) with history of headaches, memory loss, fatigue, and vertigo associated with gunshot wound to head with skull fracture.

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder.

3.  Entitlement to an initial compensable evaluation for gunshot wound to head with skull fracture.

4.  Entitlement to an initial compensable evaluation for Bell's palsy associated with gunshot wound to head with skull fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 2006 to March 2009, including service in Iraq.  He is the recipient of a Purple Heart.  
  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a September 2015 rating decision, the RO awarded a 50 percent rating for PTSD,  effective March 8, 2009, the date of award of service connection.  Where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition both before and after the effective date of the higher rating.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issue therefore remains in appellate status and has been characterized as set forth on the front page of this decision. 

The Board also notes that in a May 2010 rating decision, the RO awarded a total disability rating due to individual unemployabililty (TDIU), effective March 8, 2009, the date after the Veteran's discharge from service.  Thus, the Veteran has been awarded a TDIU throughout the course of the appeal.  

This appeal was processed using the paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims processing systems.  



FINDINGS OF FACT

1.  From the date of award of service, March 8, 2009, the Veteran's TBI with history of headaches, memory loss, fatigue, and vertigo associated with gunshot wound to head with skull fracture results in level "3" impairment under the memory, attention, concentration, executive function TBI facet; contemplating objective evidence on testing of moderate memory, attention, concentration, or executive functions resulting in moderate functional impairment, but does not more nearly approximate "total" impairment under any TBI facet.

2.  Additional symptoms, including headaches, among others, are not clearly separable from the TBI residuals and are contemplated in the currently assigned rating.

3.  From the date of award of service connection, March 8, 2009, the Veteran's service-connected PTSD with depressive disorder resulted in occupational and social impairment with reduced reliability and productivity due to symptoms such as a depressed mood, anxiety, panic attacks, irritability, sleep impairment, flattened affect and disturbances of motivation and mood, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

4.  From the date of award of service connection, March 8, 2009, the Veteran service-connected gunshot wound to head with skull fracture is not manifested by the loss of a part of both the inner and outer tables of the skull.

5.  From the date of award of service connection, March 8, 2009, the Veteran service-connected Bell's palsy has not resulted in moderate incomplete paralysis.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for TBI with history of headaches, memory loss, fatigue, and vertigo associated with gunshot wound to head with skull fracture are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4 .7, 4.14, 4.87, 4.121, 4.124a, 4.130, Diagnostic Codes 8045, 8100, 8910- 8914, 9400 (2015).  

2.  The criteria for an initial rating in excess of 50 for PTSD with depressive disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321, Part 4, including §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for an initial compensable rating for gunshot wound to head with skull fracture are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.  §§ 3.102 , 4.1-4.7, 4.71a, Diagnostic Code 5296 (2015).

4.  The criteria for an initial compensable rating for Bell's palsy are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a Diagnostic Code 8207 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

TBI

The Veteran seeks an initial rating in excess of 70 percent for his service-connected TBI.

The Veteran TBI has been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8045.   Under this criteria, there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  The rater is instructed to evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, the rater is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

Further, the rater is to evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms should be evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Physical (including neurological) dysfunction is to be evaluated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, such should be evaluated under the most appropriate diagnostic code.  Each condition should be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id. 

Additionally, the rater is to consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id. 

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total." However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled ``Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified'' with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Id. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  Id. 

Also pertinent to the current appeal is Diagnostic Code 8100, concerning migraine headaches.  Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensable (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  The rating criteria do not define "prostrating." According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."

The Veteran was afforded a VA examination to assess the severity of his TBI in February 2009 prior to his discharge from active service.  The Veteran was able to engage in independent living, self-care, and basic activities daily living.  He had just been discharged, but had been on desk duty for the last year.  He was still convalescing from his injuries.  The examiner noted that the Veteran sustained a gunshot wound while serving as a gunner in a Humvee in May 2007.  It was a bullet wound to the occipital mastoid area with loss of consciousness for unknown length of time, but less than 30 minutes.  Service medical records indicate that this injury resulted in a skull fracture and cerebral contusion.  He has had prolonged hospitalization and rehabilitation and has been on desk duty in order to receive local care over the last year.  A July 2007 clinical note stated that the Veteran had moderate TBI secondary to gunshot wound, sustained depressed comminuted right occipital mastoid skull fracture and the transverse sigmoid junction.  A head CT showed significant fragments posterior to the right mastoid with adjacent occipital and temporal fractures; and fracture involving the right mastoid air cell.

Associated symptoms of TBI included pain in the head near the site of injury and radiating down to the neck.  The course has been stable over the last year.  The frequency was daily and constant.  The pain was a 3 on a scale of 1 to 10.  It varied in intensity and occasionally flared every two to three days lasting five hours to a 7 out of 10.  The Veteran associated this head pain with his headaches.  He treated his pain with butalbital and naproxen, which kept the pain at a level where he did not have to go the emergency room (ER) or be hospitalized.  Headache was noted to be same as above.  In addition to the butalbital and naproxen, he would treat with going to a dark quiet room.  With respect to his vertigo, the course was stable.  It occurred two times per week and he simply waited it out.  He had occasional orthostasis and got out of bed slowly or he became dizzy.  The course had been stable over the last 12 months.  It occurred daily and he also was nauseous if he got out of bed too quickly.  He treated it by getting out of bed slowly.  He stated that it occurred at other times during the day, but mostly in the morning.  

The Veteran also reported balance problems that had improved so he now only had balance issues when he had vertigo.  He also reported severe fatigue and sleep disturbance.  He reported that his symptoms moderately interfered with his daily life.  He also reported additional psychiatric symptoms.    

He had no seizures, sensory changes, mobility symptoms, speech difficulty, swallowing difficulty, bladder or bowel problems, endocrine dysfunction, malaise, visual disturbances, oral or dental problems, decreased taste or smell, or erectile dysfunction.  On examination, the Veteran was alert and oriented times 3 with appropriate behavior, apparent comprehension and coherent answered.  Memory, attention, concentration and executive functions appear intact.  The Veteran was capable of managing his own finances.  The diagnosis was TBI secondary to gunshot wound to the head resulting in skull fracture and cerebral contusion with residuals of: Bell's palsy, minimal symmetry noted on smiling only; headaches, no objective findings; fatigue, no objective findings; orthostasis, no objective findings; and balance, no objective findings.  

The Veteran was afforded another VA general medical examination in April 2010.  The Veteran said that his TBI symptoms were worse.  However, he was able to engage in independent living, self-care and basic activities of daily living.  He had not worked since his discharge.  The Veteran indicated that his headaches were worse.  They were migraine-type and have an intensity of 8-9 on a scale of 1-10 occurring daily lasting 3 hours to all day.  He still treated them with butalbital with just enough to keep him out of the ER.  He was also on a course of gabapentin, but he could not tell if it was helping yet.  He stated that his headaches were markedly worse.  He also indicated his vertigo had increased it is now occurring 5-6 times a week and he simply tried to wait it out.  His balance issues only occurred with dizziness.  The examiner diagnosed TBI with worsening symptoms of dizziness, memory and headache.  The examiner opined that due to the Veteran's service-connected disabilities, the Veteran was unable to engage in active employment.   

On examination, the Veteran was able to perform functional instrumental activities of daily living.  Memory was mild to moderately impaired; judgment appears normal; and social interaction appears routinely.  He was always oriented times four.  Motor activity and visual and speech orientation appeared normal.  He was able to communicate by incomprehensive spoken and written language.  Consciousness was also normal.  

The Veteran was afforded another VA examination in April 2011.  There had been no incapacitations or hospitalizations in the last 12 months and no effects on activities of daily living.  Essentially the same symptoms as observed at the previous examinations were reported.  However, the Veteran continued to report headaches every day, with prostrating attacks three to four times per week.  He indicated that his headaches and PTSD were limiting his activities.  The examiner indicated that the Veteran's TBI was moderate and the course of residuals had stabilized.  Instrumental functions were normal.  However, the Veteran reported three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living or work family, or other close relationships.  The diagnosis was service-connected moderate TBI, resolved with residual migraine and occipital neuralgia type cephalgia and fatigue, moderate functional limitation.  A July 2011 VA examination report simply reiterated the findings of the April 2011 examination.  

Most recently, the Veteran was afforded a VA examination in January 2016.  The claims file was reviewed.  It was noted that the Veteran complained of mild memory loss, attention, concentration or executive functions, but without objective testing.  Judgement was normal and social interaction was routinely appropriate.  The Veteran was always oriented to person, time, place and situation.  His motor activity, consciousness and visual spatial orientation were normal.  There were no neurobehavioral effects and his was able to communicate by spoken and written language.  The examiner observed that the Veteran did not have any subjective symptoms or any mental, physical or neurological conditions or residuals attributable to TBI. The Veteran was non-compliant with new neurocognitive testing.  However, the Veteran's record documents excellent IQ and cognitive functioning while hospitalized after his injury, which is in contrast to his current claim.  Further, treatment notes show that he denied headaches at that time, which is in contrast to his current claim. 

The examiner concluded that the Veteran had service-connected moderate TBI secondary to healed skull fracture.  As per the designated VA expert, after careful review of service treatment records, current medical records and peer review medical literature, this condition was resolved.  The Veteran's reported symptomatology was inconsistent with current medical knowledge cannons. 

In a follow-up January 2016 VA administrative note prepared by a VA psychiatrist, it was observed that the Veteran failed to show for neuropsych testing as well as VNG testing.  The Diagnosis was moderate TBI, resolved with no residuals or functional limitations.  The examiner continued that if the Veteran had headaches currently, it was unrelated to his resolved TBI from six year ago.  Due to non-compliance, his claimed vertigo could not be supported by objective testing.  Moreover, due to documentation showing excelling cognitive functions after the injury and due the fact that he refused to complete testing, his claimed subjective memory loss was not supported by objective testing.   

In its July 2016 brief, the Veteran's representative reported that VA developed a policy in 2007 requiring that one of four specialists - a psychiatrist, physiatrist, neurosurgeon or neurologist - complete TBI exams when VA does not have a prior diagnosis.  The representative continued that this recent action by the Secretary allows the VA to offer new TBI examinations to Veterans whose initial examination for TBI was not conducted by one of four designated medical specialists and provides them with the opportunity to have their claims reprocessed.  The representative argued that the January 2016 VA examiner was not one of the four designative specialists.  Nevertheless, as pointed out by the Veteran's representative, this policy was created for Veteran's who did not have a prior TBI diagnosis.  In contrast, in this case, the Veteran had a previous diagnosis.  As such, this policy is inapplicable to the January 2016 examination.  Moreover, the examination report was subsequently reviewed and an addendum prepared by a VA psychiatrist.  

Further, the Board finds that the VA examination is adequate because it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it provides detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board also notes that the record shows that the Veteran failed to report for testing.  While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

Therefore, based on the evidence of the record, the Board finds that the Veteran's TBI symptoms do not show total impairment in any of the additional facets.  He retains the ability to communicate, maintain appropriate behavior and grooming, among other capabilities.  He does not demonstrate TBI deficits, such as grossly inappropriate behavior, significant perceptional disturbances and the like, that would indicate a total loss of social or occupational function.  In fact, the January 2016 VA psychiatrist found that the Veteran's TBI had resolved with no residuals or functional limitations.  Thus, a total rating for TBI residuals is not warranted.  Id.

Diagnostic Code 8045 allows for separate ratings for subjective symptoms with a distinct diagnosis, such as migraine headaches.  It notes that the instruction applies despite symptoms being contemplated in the subjective TBI facet and even in instances where they consist of wholly subjective symptoms.  38 C.F.R. §§ 4.14, 4.124a, Diagnostic Code 8045.  However, in this case, the VA psychiatrist found that the Veteran's claimed vertigo and memory loss were not supported by objective testing.  The Board also notes that the Veteran has reported that he has headaches associated with the Veteran's TBI.  However, the VA psychiatrist again found that if the Veteran was currently having headaches, such were unrelated to his TBI.  As such, separate ratings are not warranted for these symptoms, and any current symptoms are considered manifestations of the Veteran's TBI and not distinct disabilities.  In turn, such symptoms are adequately contemplated under the current rating for TBI.     

The Board has carefully reviewed and considered the Veteran's statements, as well as the assertions put forth by his representative, regarding the severity of his TBI residuals.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Nevertheless, the Board finds that the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected TBI; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 70 percent for his TBI with history of headaches, memory loss, fatigue, and vertigo associated with gunshot wound to head with skull fracture.  In denying an increased rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

PTSD with Depressive Disorder

The Veteran also seeks an initial rating in excess of 50 percent for his service-connected PTSD with depressive disorder.  PTSD with depressive disorder is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Pursuant to that General Rating Formula, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

The next-higher evaluation of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behaviour; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

The Global Assessment of Functioning (GAF) Scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF Scale score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); and a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  

The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has been released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.

Prior to his discharge from service in March 2009, the Veteran was afforded a VA examination in February 2009.  The claims file was reviewed.  The examiner noted that the Veteran experienced recurrent and intrusive distressing recollections of the event, including images thoughts or perceptions, recurrent distressing dreams of the event intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, efforts to avoid thoughts feelings or conversations associated with the trauma, efforts to avoid activities places or people that arouse recollections
of the trauma, markedly diminished interest or participation in significant activities feeling of detachment or estrangement from others restricted range of affect (e.g. unable to have loving feelings), difficulty falling or staying asleep irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The Veteran reported that he has experienced these symptoms weekly to daily in frequency currently at a moderate severity since his military service.  

With respect to social functioning, the Veteran reported that he did not fight or anything with his family, but did not feel as close.  It was hard to express himself to his girlfriend and family.  He was more irritable and less tolerant of people.  He still had a group of friends with whom he hung out.  He fished and he hunted.  With respect to occupational functioning, he reported having bad migraines and felt less motivated to work.  

On examination, the Veteran exhibited mild-blocking and he appeared fatigued.  However, he was well-groomed, friendly and cooperative.  Mood appeared mildly
irritable with constricted affect.  He denied suicidal/homicidal ideation, hallucinations and delusions.  His attention, memory and judgment appeared to be within normal limits.  The Veteran completed psychological testing and exhibited slightly above the recommended cut scores for PTSD diagnosis, suggesting that his endorsement of symptoms was consistent with mild PTSD.  The impression was PTSD, cognitive disorder NOS and Depressive disorder NOS.  His GAF was 55.  The examiner opined that depressive disorder NOS appears to be secondary to both PTSD and cognitive disorder NOS.  Cognitive Disorder NOS may have been caused by the Veteran's in-service head injury.  All diagnoses had a GAF score of 55.  

The examiner found that there was no occupational and social impairment resulting in deficiencies in most areas or total occupational and social impairment.  The examiner found that there was reduced reliability and productivity due to PTSD symptoms.  The Veteran reported disturbances in motivation and mood as well as difficulty in establishing and maintaining effective work and social relationships.  These symptoms would likely cause reduced occupational reliability and productivity if he were currently employed.   

After his discharge, the Veteran was afforded another VA PTSD examination in April 2010.  The claims file was reviewed.  The Veteran reported feeling depressed every day, which was a 5 or 6 on a scale of 1 to 10.  He was not married and did not have children, but had a good relationship with his siblings and parents.  He also had a girlfriend with whom he had a good relationship.  He only talked to a few people maybe once every other month.  He might get out and try to run errands if he was not having a bad day.  He also played with his dogs.  There was no history of suicide attempts or violence/assaultiveness.  There were no issues with alcohol or substance use.  He reported increase in depressed mood, anxiety, panic attacks, nightmares and irritability.  

On examination, he was clean, neatly groomed and appropriately, casually dressed.  Speech, thought process and content were unremarkable.  His affect was constricted and his mood was dysphoric.  However, his attention was intact and he was oriented to person, time and place.   He understood the outcome of behavior and he also understood that he had a problem.  The Veteran did not exhibit inappropriate behavior or obsessive/ritualistic behavior.  He denied homicidal/suicidal thoughts.  He did have panic attacks approximately 3 to 4 times per week.  His impulse control was fair and there were no episodes of violence.  He was able to maintain minimum personal hygiene.  There were no problems with activities of daily living.  

It was noted that the Veteran's memory was mild to moderately impaired and that he had been diagnosed with TBI.  The Veteran exhibited recurrent and intrusive distressing recollections, avoidance of anything associated with trauma, difficulty falling or staying asleep, irritability, difficulty concentrating, hypervigilance and exaggerated startle response.  His PTSD symptoms were daily, moderate to severe, varied in time frames.  The Veteran reported that he managed his finances personally without difficulty.  He was unemployed due a combination of his disabilities.  The examiner diagnosed PTSD, depressive disorder and cognitive disorder.  His GAF for his PTSD and depressive disorder was 53, and his GAF for his cognitive disorder was 55.  The Veteran's depressed mood was secondary to his PTSD and cognitive disorder.  The Veteran's memory difficulties, low verbal fluency and concentration difficulties appear to continue to warrant a diagnosis of cognitive disorder.  

The examiner found that the Veteran's reported intrusive memories, fatigue, motivational difficulties, depressed mood, memory difficulties, anxiety and difficulty with the social environment would likely lead to reduce reliability and productivity if he were currently employed.

Most recently, the Veteran was afforded a VA examination in January 2016.  The electronic record was reviewed.  The examiner noted that the Veteran continues treatment for PTSD, but was vague about the success of such treatment.  He refused to complete the MMPI, which could have helped assess the severity of his condition.  His intellect was adequate to have completed the MMPI.  The examiner found that the Veteran occupational and social impairment with reduced reliability and productivity.  The Veteran reported a good marriage, good relationship with child and his association with friends was socially normal.  He reported current symptoms of anxiety, panic, hypervigilance, insomnia, nightmares and irritability.  The examiner observed that following symptoms related to the Veteran's PTSD: depressed mood, anxiety, chronic sleep impairment, mild memory loss, and flattened affect.  The Veteran was capable of managing his or her financial affairs.  The examiner remarked that the Veteran's intellect was within the high average range based on Vocabulary SS 12 on the WAIS III.  He was well oriented.  However, the Veteran left the clinic after starting the MMPI and did not complete the examination.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding of occupational and social impairment with deficiencies in most areas so to warrant the next higher rating of 70 percent at any time since the award of service connection.  In view of the aforementioned evidence, the Board finds that the Veteran's PTSD with depressive disorder during this period is primarily characterized by the following signs or symptoms: sleep impairment, nightmares, panic attacks, anxiety, flattened affect, irritability and depressed mood.  Essentially, the Board finds that the Veteran's symptoms are similar to many of those contemplated by the currently assigned 50 percent rating.  In particular, the General Rating Formula lists, inter alia, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships, among the types of symptoms associated with a 50 percent rating.  38 C.F.R. § 4.130.  These are not unlike those the Board finds to be associated with this Veteran's PTSD with depressive disorder.  Id.  

Further, the Board also finds that the Veteran's PTSD with depressive disorder symptoms caused occupational and social impairment to no more than a moderate degree.  Given the frequency, nature, and duration of those symptoms, as reflected in the medical evidence, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, a 70 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a Veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  In this regard, the symptoms described during this period at the VA examinations and the level of occupational and social impairment reported still do not more nearly approximate the criteria for a 70 percent rating.  Importantly, all of the VA examiners determined that the Veteran exhibited occupational and social impairment with reduced reliability and productivity, which are the overall criteria for a 50 percent rating.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

Furthermore, although the Veteran has a depressed mood, memory loss, panic attacks and flattened affect, such is contemplated in his current 50 percent rating.  Additionally, at no point has the Veteran exhibited symptoms such as near continuous panic, obsessional rituals, suicidal ideation or neglect of personal hygiene.  Also, his anxiety or depression did not affect his ability to function independently, and the Veteran's speech was never illogical, obscure, or irrelevant.  Rather, his speech was at a normal rate, rhythm, and amount.  He was consistently alert and oriented to place and person.  There was no impairment of thought processes or communication.  Importantly, the Veteran's GAF scores have ranged between 51-60 indicative of moderate symptoms as reflected in the current 50 percent rating.    

In sum, the Veteran's symptoms do not more nearly approximate the criteria for a 70 or 100 percent disability rating.  The criteria for a 50 percent rating most accurately describes the Veteran's level of social and occupational impairment, including disturbances in motivation and mood and difficulty in establishing social relationships.  The Board finds that his PTSD impairment was adequately contemplated by the 50 percent rating assigned.   

Again, the Board has carefully reviewed and considered the Veteran's statements, as well as the assertions put forth by his representative, regarding the severity of his PTSD with depressive disorder.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Nevertheless, the Board finds that the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD with depressive disorder; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 50 percent for his PTSD with depressive disorder.  In denying increased ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Gunshot Wound to Head with Skull Fracture

The Veteran is also seeking an initial compensable rating for gunshot wound to head with skull fracture.  As this disability is not listed in the rating criteria, it has been assigned a noncompensable rating by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5296.  38 C.F.R. §§ 4.20, 4.27 (2015).  

Under Diagnostic Code 5296, the loss of part of both the inner and outer tables of the skull without brain hernia warrants a 10 percent rating if the size of the area lost is smaller than the size of a 25-cent piece, or 0.716 square inches (4.619 square centimeters).  A 30 percent rating is warranted if the size of the area lost is intermediate without brain hernia.  A 50 percent rating is warranted if the size of the area lost is larger than a 50-cent piece, or 1.140 square inches (7.355 square centimeters), without brain hernia.  An 80 percent rating is warranted for loss of part of the skull with brain hernia. 

Intracranial complications are to be evaluated separately.  38 C.F.R. § 4.71a, Diagnostic Code 5296.

A June 2007 VA CT of the head showed Posterior lateral right cerebellar contusion with resolved petechial hemorrhage.  Multiple right mastoid bone fractures that extend around the sigmoid sinus and anterio-lateral into the right temporal bone.  Most of the right mastoid air cells contain fluid.

An April 2010 skull series showed small metallic fragments seen scattered over the region of the right mastoid air cells.  

The most recent January 2016 VA examination found no abnormalities.  The diagnosis was properly healed skull fracture (right occipitomastoid) with no functional limitations.  

Based on the evidence of record, the Board finds that the Veteran's gunshot wound to head with skull fracture does not more nearly approximate a compensable disability rating under Diagnostic Code 5296.  The evidence does not reflect that the Veteran lost any part of the inner and outer tables of the skull.  Crucially, during the January 2016 VA examination, there was no evidence indicating that the Veteran was missing any portion of the skull.  Also, throughout the appeal period, there was no evidence to suggest that the Veteran suffers from a brain hernia.  Therefore, as the Veteran's gunshot wound to head with skull fracture has not been manifested by the loss of any skull or brain hernia, a compensable schedular rating under Diagnostic Code 5296 is not warranted. 

The Board has also considered whether any separate rating is warranted for any associated residual intracranial complications under 38 C.F.R. § 4.71a, Diagnostic Code 5296.  However, the Veteran's other residuals are already contemplated in his other service-connected disabilities, including TBI, PTSD, tinnitus, and Bell's palsy.  Thus, a separate residual intracranial complication disability rating of the Veteran's gunshot wound to head with skull fracture, in addition to the service-connected disabilities mentioned above, would amount to prohibited pyramiding. See 38 C.F.R. § 4.14 (2015) [the evaluation of the same disability under various diagnoses is to be avoided].  Therefore, the Board finds that the Veteran is not entitled to a separate rating for any associated residual intracranial complications.

The Board has also considered the Veteran's scars in the evaluation of the service-connected gunshot wound to the head with skull fracture.  The Veteran has a through-and-through gunshot wound to the occipital area.  However, the April 2010 VA examination showed that there were no current symptoms associated with the scar.  There were no limitations to activities daily living/employment due to the scar.   No skin breakdown and no current treatment.  Likewise, the January 2016 examination found that the Veteran's scars were not painful and/or unstable, or were the total area greater than 39 square cm.  In sum, the Veteran's scars were superficial, not painful, and the total areas of those scars were not greater than 39 square centimeters (6 square inches) each.  As such, separate, compensable ratings for residuals of fracture of the skull scars are not appropriate.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

Again, the Board has carefully reviewed and considered the Veteran's statements, as well as the assertions put forth by his representative, regarding the severity of his gunshot wound to head with skull fracture.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Nevertheless, the Board finds that the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected gunshot wound to head with skull fracture; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

In conclusion, the weight of the evidence is against the award of an initial  compensable disability rating for the service-connected gunshot wound to head with skull fracture; there is no doubt to be resolved; and a compensable rating for gunshot wound to head with skull fracture is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Bell's Palsy

The Veteran's Bell palsy has been rated as noncompensable under 38 C.F.R.  § 4.124a, Diagnostic Code 8207, which evaluates impairment from paralysis of cranial nerves.  Under this code, moderate incomplete paralysis warrants a 10 percent rating.  Severe incomplete paralysis warrants a 20 percent rating.  Complete paralysis warrants a 30 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8207 (2015).  

A note accompanying the rating criteria says, in part, that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

On VA examination in February 2009, the Veteran reported that his Bell's Palsy lasted about 3 to 6 months after the gunshot wound.  He was satisfied with current results, but still not 100 percent.  He acknowledged that it was more noticeable at the end of the day if he was tired.  On examination, facial movement was completely symmetric and intact.  The examiner noted that the Veteran had right Bell's palsy as a consequence of the concussive effects of the gunshot wound to the back of the right side of the head in Iraq in 2007.  However, the Bell's palsy was now 100% recovered for the most part, but he does still have a revealing persistence toward the end of the day when he was tired, which was not an uncommon feature of this disorder.  

A separate February 2009 VA examination report noted that the Veteran had Bell's palsy right facial paralysis.  He had therapy and there was only a mild residual weakness in the right side of his face when he smiled.  The course had improved.  Treatment was physical therapy and nerve stimulation.  On examination, cranial nerves II-XII appeared grossly intact.  The face was grossly symmetrical.  Only on smiling was there a slight droop noted to the right side of the mouth.  Eyes will close and the remainder of the face was symmetrical.

The April 2010 VA examination observed that the Veteran had a cranial nerve
dysfunction secondary to gunshot wound to the head.  It was nearly resolved with no flare-ups.  He had a mild droop on his smile.  There was no current treatment.  The diagnosis was seventh cranial nerve dysfunction nearly resolved with no functional impairment, service-connected.  

April and June 2011 VA examination reports showed that the Veteran had right Bell's palsy, which was resolved with mild asymmetry during smile.  There were no functional limitations.  The Veteran had a right 7th cranial nerve dysfunction secondary to TBI that was nearly resolved with therapy.  There were no flare-ups or current treatment.  

The Veteran was afforded another VA cranial nerve examination in January 2016.  The claims file was reviewed.  He reported after being shot that he developed Bell's palsy on the right side of the face.  He reported that this was essentially resolved, but still had a bit of "loop sided lip" on the right side when he smiled.  Examination of the cranial nerves was normal.  The examiner diagnosed Bell's palsy, resolved with no functional limitations.  
 
Based on a review of the evidence, the Board concludes that initial compensable rating for Bell's palsy is not warranted.  The VA examinations fail to show that the Veteran's cranial nerve impairment results in moderate incomplete paralysis.   Examination of the Veteran's cranial nerves was normal, weighing against a finding of moderate incomplete paralysis.  The examinations also showed that his face symmetrical with only mild limitation when smiling.  Importantly, the VA examiners all characterized the Veteran's disability as resolved, or nearly resolved. 
As such, the clinical findings do not support a finding that he has moderate incomplete paralysis.  In this case, given the normal cranial nerves shown on examination, the Board concludes that the Veteran's Bell's palsy do not equate to moderate incomplete paralysis, required for a compensable rating.  

Again, the Board has carefully reviewed and considered the Veteran's statements, as well as the assertions put forth by his representative, regarding the severity of his Bell's palsy.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Nevertheless, the Board finds that the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected Bell's palsy however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

In conclusion, the weight of the evidence is against the award of an initial  compensable disability rating for the service-connected Bell's palsy; there is no doubt to be resolved; and a compensable rating for gunshot wound to head with skull fracture is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Extraschedular Consideration

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected TBI, PTSD, gunshot wound to head and Bell's palsy with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  

With respect to the Veteran's TBI, the Veteran's symptoms are contemplated in the currently assigned 70 percent rating since the currently assigned rating criteria contemplate deficiencies in orientation, visual spatial orientation, communication, and consciousness.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  Further, the Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD with depressive disorder that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Moreover, with respect to the gunshot wound to the head and Bell's palsy, the Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities currently on appeal.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, even after affording the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected conditions.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities on appeal.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  



ORDER

An initial rating in excess of 70 percent for traumatic brain injury (TBI) with history of headaches, memory loss, fatigue, and vertigo associated with gunshot wound to head with skull fracture, is denied.

An initial rating in excess of 50 percent for PTSD with depressive disorder is denied. 

An initial compensable rating for gunshot wound to head with skull fracture is denied.

An initial compensable evaluation for Bell's palsy associated with gunshot wound to head with skull fracture is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


